UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-367 THE L. S. STARRETT COMPANY (Exact name of registrant as specified in its charter) MASSACHUSETTS 04-1866480 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) , ATHOL, MASSACHUSETTS 01331-1915 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code 978-249-3551 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES xNO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES xNO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check One): Large Accelerated Filer oAccelerated Filer xNon-Accelerated Filer oSmaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES oNO x Common Shares outstanding as of January 31, 2013 Class A Common Shares Class B Common Shares 1 THE L. S. STARRETT COMPANY CONTENTS Page No. Part I. Financial Information: Item 1. Financial Statements Condensed Consolidated Balance Sheets - December 31, 2012 (unaudited) and June 30, 2012 3 Condensed Consolidated Statements of Operations - three and six months ended December 31, 2012 and December 31, 2011 (unaudited) 4 Condensed Consolidated Statements of Comprehensive Income (Loss) – three and six months ended December 31, 2012 and December 31, 2011 (unaudited) 5 Condensed Consolidated Statements of Stockholders' Equity - six months ended December 31, 2012 and December 31, 2011(unaudited) 6 Condensed Consolidated Statements of Cash Flows - six months ended December 31, 2012 and December 31, 2011(unaudited) 7 Notes to Unaudited Condensed Consolidated Financial Statements 8-13 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13-16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 16 Part II. Other Information: Item 1A. Risk Factors 17 Item 5. Other Information 17 Item 6. Exhibits 17-18 SIGNATURES 19 2 PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS THE L. S. STARRETT COMPANY Condensed Consolidated Balance Sheets (in thousands except share data) December 31, (unaudited) June 30, ASSETS Current assets: Cash $ $ Short-term investments Accounts receivable (less allowance for doubtful accounts of $760 and $965, respectively) Inventories Current deferred income tax asset Prepaid expenses and other current assets Total current assets Property, plant and equipment, net Taxes receivable Deferred tax asset, net Intangible assets, net Goodwill Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Notes payable and current maturities $ $ Accounts payable and accrued expenses Accrued compensation Total current liabilities Deferred tax liabilities Other tax obligations Long-term debt Postretirement benefit and pension obligations Total liabilities Stockholders' equity: Class A Common stock $1 par (20,000,000 shares authorized); 6,050,572 outstanding at 12/31/2012 and 6,017,227 outstanding at 6/30/2012 Class B Common stock $1 par (10,000,000 shares authorized); 742,394 outstanding at 12/31/2012 and 753,307outstanding at 6/30/2012 Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Total stockholders' equity Total liabilities and stockholders’ equity $ $ See Notes to Unaudited Condensed Consolidated Financial Statements 3 THE L. S. STARRETT COMPANY Condensed Consolidated Statements of Operations (in thousands except per share data) (unaudited) 3 Months Ended 6 Months Ended 12/31/2012 12/31/2011 12/31/2012 12/31/2011 Net sales $ Cost of goods sold Gross margin % of Net sales % Selling, general and administrative expenses Operating income/(loss) ) Other income 34 Earnings before income taxes Income tax expense Net earnings $ Basic and diluted earnings per share $ Average outstanding shares used in per share calculations: Basic Diluted Dividends per share $ See Notes to Unaudited Condensed Consolidated Financial Statements 4 THE L. S. STARRETT COMPANY Condensed Consolidated Statements of Comprehensive Income (Loss) (in thousands) (unaudited) 3 Months Ended 6 Months Ended 12/31/2012 12/31/2011 12/31/2012 12/31/2011 Net earnings $ Other comprehensive income (loss), net of tax: Translation gain (loss) Pension and postretirement plans ) Other comprehensive income (loss) Total comprehensive income (loss) $ ) See Notes to Unaudited Condensed Consolidated Financial Statements 5 THE L. S. STARRETT COMPANY Condensed Consolidated Statements of Stockholders' Equity For the Six Months Ended December 31, 2012 and December 31, 2011 (in thousands except per share data) (unaudited) Common Stock Outstanding Addi- tional Paid-in Retained Accumulated Other Com-prehensive Class A Class B Capital Earnings Loss Total Balance June 30, 2011 $ ) $ Net earnings Other comprehensive loss ) ) Dividends ($0.20 per share) ) ) Issuance of stock under ESOP 17 Issuance of stock under ESPP 9 72 81 Stock-based compensation 81 81 Conversion 27 ) - Balance December 31, 2011 $ ) $ Balance June 30, 2012 $ ) $ Net earnings Other comprehensive income Dividends ($0.20 per share) ) ) Purchase of stock (5 ) ) ) Issuance of stock under ESOP 14 Issuance of stock under ESPP 14 94 Stock-based compensation 96 96 Conversion 25 ) - Balance December 31, 2012 $ ) $ Cumulative Balance: Translation loss $ ) Pension and postretirement plans net of taxes ) $ ) See Notes to Unaudited Condensed Consolidated Financial Statements 6 THE L. S. STARRETT COMPANY Condensed Consolidated Statements of Cash Flows (in thousands of dollars) (unaudited) 6 Months Ended 12/31/2012 12/31/2011 Cash flows from operating activities: Net earnings $ $ Non-cash operating activities: Depreciation Amortization Other tax obligations ) Deferred taxes ) Unrealized transaction gain (6 ) ) Equity gain on investment ) ) Working capital changes: Receivables Inventories ) ) Other current assets ) ) Other current liabilities ) ) Postretirement benefit and pension obligations Other Net cash provided by (used in) operating activities ) Cash flows from investing activities: Business acquisition, net of cash acquired - ) Additions to property, plant and equipment ) ) Increase in short-term investments ) - Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from short-term borrowings - Short-term debt repayments ) ) Proceeds from long-term borrowings Long-term debt repayments ) ) Proceeds from common stock issued Shares purchased ) - Dividends paid ) ) Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash ) Net decrease in cash ) ) Cash, beginning of period Cash, end of period $ $ Supplemental cash flow information: Interest paid $ $ Income taxes paid, net See Notes to Unaudited Condensed Consolidated Financial Statements 7 THE L. S. STARRETT COMPANY Notes to Unaudited Condensed Consolidated Financial Statements December 31, 2012 Note 1:Basis of Presentation and Summary of Significant Account Policies The condensed balance sheet as of June 30, 2012, which has been derived from audited financial statements, and the unaudited interim condensed financial statements have been prepared by The L.S. Starrett Company (the “Company”) in accordance with accounting principles generally accepted in the United States of America for interim financial reporting.Accordingly, they do not include all of the information and notes required by generally accepted accounting principles for complete financial statements.These unaudited condensed financial statements, which, in the opinion of management, reflect all adjustments (including normal recurring adjustments) necessary for a fair presentation, should be read in conjunction with the financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended June 30, 2012.Operating results are not necessarily indicative of the results that may be expected for any future interim period or for the entire fiscal year. As discussed further in Note 3, on November 22, 2011, the Company acquired all the assets of Bytewise Development Corporation.The results of operations for this acquired business are included in the Company’s results of operations as presented herein since such date. The preparation of financial statements and related disclosures in conformity with accounting principles generally accepted in the United States of America requires management to make judgments, assumptions and estimates that affect amounts reported in the consolidated financial statements and accompanying notes.Note 2 to the Company’s Consolidated Financial Statements included in the Annual Report on Form 10-K for the year ended June 30, 2012 describes the significant accounting policies and methods used in the preparation of the consolidated financial statements. There were no changes in any of the Company’s significant accounting policies during the six months ended December 31, 2012. Note 2:Recent Accounting Pronouncements In May 2011, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) 2011-04 to amend fair value measurements and related disclosures; the guidance becomes effective on a prospective basis for interim and annual periods beginning after December 15, 2012. This new guidance results in a consistent definition of fair value and common requirements for measurement of and disclosure about fair value between International Financial Reporting Standards (“IFRS”) and U.S. GAAP. The new guidance also changes some fair value measurement principles and enhances disclosure requirements related to activities in Level 3 of the fair value hierarchy. The adoption of this updated authoritative guidance is not expected to have any impact on our consolidated financial statements. In September 2011, the FASB issued ASU 2011-08 to amend the impairment assessment criteria for goodwill. The guidance permits an entity to first assess qualitative factors to determine whether it is "more likely than not" that the fair value of a reporting unit is less than its carrying amount as a basis for determining whether it is then necessary to perform the two-step goodwill impairment test. The more likely than not threshold is defined as having a likelihood of more than 50%. The guidance is effective for this second quarter of fiscal 2013.The Company has applied the provisions of this ASU to the Company’s fiscal year 2013 annual impairment assessment of goodwill which was carried out as of October 1, 2012. As a result of this assessment, management concluded that the goodwill of $3.0 million resulting from its acquisition of Bytewise was not impaired. Note 3:Acquisition On November 22, 2011 a wholly-owned subsidiary of the Company entered into an asset purchase agreement (the “Purchase Agreement”) with Bytewise Development Corporation (“Bytewise”) pursuant to which the wholly-owned subsidiary of the Company purchased all of the assets of Bytewise for $15.4 million in cash plus the assumption of certain liabilities.The asset purchase was financed through a term loan under the Company’s existing security agreement.The Purchase Agreement contains customary representations, warranties and covenants.Under the Purchase Agreement, the former owners of Bytewise will be entitled to a 40% share of any profits from Bytewise’s operations over each of the three years following consummation of the transaction so long as they remain employed by the Company.The Company has accrued for such profit sharing as an expense based on Bytewise’s results ofoperations since the date of acquisition. 8 Bytewise designs, develops and manufactures non-contact, industrial measurement systems and software that capture the external geometric profile of a product and analyze that data to meet measurement and/or quality control requirements. The acquisition was accounted for under the acquisition method of accounting.The total purchase price was allocated to Bytewise’s net tangible assets and identifiable intangible assets based on their estimated fair value as of November 22, 2011.The allocation of the purchase price is based upon management’s valuation and was finalized in the fourth quarter of fiscal 2012. The table below presents the allocation of the purchase price to the acquired net assets of Bytewise (in thousands): Cash $ Accounts receivable Inventories Other current assets 74 Intangibles Goodwill Other long-term assets 69 Accounts payable ) Accrued compensation costs ) Accrued expenses ) Cash paid to sellers $ 15,368 The allocation for definite-lived amortizable intangible assets acquired include approximately $4.95 million for customer relationships, $1.48 million for trademarks and trade names, $2.0 million for completed technology, $0.6 million for non-compete agreements and $0.26 million for order backlog. The acquisition was completed on November 22, 2011 and,accordingly, results of operations from such date have been included in the Company’s Statements of Operations. Supplemental Pro Forma Information The following information reflects the Bytewise acquisition as if the transaction had occurred as of the beginning of the Company’s fiscal 2012.The unaudited pro forma information does not necessarily reflect the actual results that would have occurred had the Company and Bytewise been combined during the periods presented, nor is it necessarily indicative of the future results of operations of the combined companies. The following table represents select unaudited consolidated pro forma data (in thousands except per share amounts): 3 Months Ended 6 Months Ended 12/31/2011 12/31/2011 Unaudited consolidated pro forma revenue $ $ Unaudited consolidated pro forma net earnings $ $ Unaudited consolidated pro forma diluted earnings per share $ $ Note 4:Stock-based Compensation During the quarter endedDecember 31, 2012, the Company implemented The L.S. Starrett Company 2012 Long Term Incentive Plan (the “2012 Stock Plan”), which was adopted by the Board of Directors September 5, 2012 and approved by shareholders October 17, 2012. The 2012 Stock Plan permits the granting of the following types of awards to officers, other employees and non-employee directors: stock options; restricted stock awards; unrestricted stock awards; stock appreciation rights; stock units including restricted stock units; performance awards; cash-based awards; and awards other than previously described that are convertible or otherwise based on stock. The 2012 Stock Plan provides for the issuance of up to 500,000 shares of common stock. 9 Options granted vest in periods ranging from one year to three years and expire ten years after the grant date. Restricted stock units (“RSU”) granted generally vest from one year to three years. Vested restricted stock units will be settled in shares of common stock. As of December 31, 2012, there were 20,500 stock options and 8,200 restricted stock units outstanding. In addition, there were 471,300 shares available for grant under the 2012 Stock Plan as of December 31, 2012. For the stock option grant, the fair value of each grant was estimated at the date of grant using the Binomial Options pricing model. The Binomial Options pricing model utilizes assumptions related to stock volatility, the risk-free interest rate, the dividend yield and employee exercise behavior. Expected volatilities utilized in the model are based on the historic volatility of the Company’s stock price. The risk free interest rate is derived from the U.S. Treasury Yield curve in effect at the time of the grant. The fair value of stock options granted during the six months ended December31, 2012 of $3.82 was estimated using the following weighted-average assumptions: Risk-free interest rate 1.0 % Expected life (years) Expected stock volatility 52.3 % Expected dividend yield 4.0 % The weighted average contractual term for stock options outstanding as of December31, 2012 was 10.0 years.The aggregate intrinsic value of stock options outstanding as of December 31, 2012 was $.1 million. There were no options exercisable as of December 31, 2012. The Company accounts for RSU awards by expensing the fair value to selling, general and administrative expenses ratably over vesting periods generally ranging from one year to three years. During the six months ended December31, 2012 the Company granted 8,200 RSU awards with approximate fair values of $10.08 per RSU award. There were no RSU awards prior to December 17, 2012. There were no RSU awards settled during the six months ended December 31, 2012. The aggregate intrinsic value of RSU awards outstanding as of December 31, 2012 was $.1 million. There were no RSU awards vested as of December 31, 2012 Compensation expense related to stock-based plans (including the ESPP) for the six month periods ended December 31, 2012 was $0.1 million and was recorded as selling, general and administrative expense. As of December 31, 2012, there was $0.2 million of total unrecognized compensation costs related to outstanding stock-based compensation arrangements. The cost is expected to be recognized over a weighted average period of 2.9 years. Note 5:Inventories Inventories consist of the following (in thousands): 12/31/2012 6/30/2012 Raw material and supplies $ $ Goods in process and finished parts Finished goods LIFO Reserve ) ) Inventories $ $ LIFO inventories were $19.4 million and $19.7 million at December 31, 2012 and June 30, 2012, respectively, or approximately $28.5 million and $27.5 million, respectively, less than their respective balances if costed on a FIFO basis.The use of LIFO, as compared to FIFO, resulted in a $1.0 million increase in cost of sales for the six months ended December 31, 2012 compared to a $0.1 million reduction in cost of sales in the six months ended December 31, 2011. The use of LIFO, as compared to FIFO, resulted in a $1.0 million increase in cost of sales for the three months ended December 31, 2012 compared to a $0.7 million reduction in cost of sales in the three months ended December 31, 2011. 10 Note 6:Goodwill and Intangibles The Company has chosen to perform a qualitative analysis in accordance with ASU 2011-08 for its Bytewise reporting unit for its October1, 2012 annual assessment of goodwill (commonly referred to as “Step Zero”). From a qualitative perspective, in evaluating whether it is more likely than not that the fair value of the reporting units is not less than their respective carrying amount, relevant events and circumstances were taken into account, with greater weight assigned to events and circumstances that most affect Bytewise’sfair value or the carrying amounts of its assets. Items that were considered include, but were not limited to, the following: macroeconomic conditions, industry and market conditions, cost factors, overall financial performance, changes in management or key personnel, and other Bytewise specific events. After assessing these and other factors the Company determined that it was more likely than not that the fair value of the Bytewise reporting unit was not less than the carrying amount as of October 1, 2012. Amortizable intangible assets consist of the following (in thousands): 12/31/2012 6/30/2012 Non-compete agreement $ $ Trademarks and trade names Completed technology Customer relationships Backlog - Software development - Other intangible assets Total $ $ Accumulated amortization ) ) Total net balance $ $ Amortizable intangible assets are being amortized on a straight-line basis over the period of expected economic benefit. The estimated useful lives of the intangible assets subject to amortization are 14 years for trademarks and trade names, 8 years for non-compete agreements, 10 years for completed technology,8 years for customer relationships and 5 years for software development. The estimated aggregate amortization expense for the remainder of fiscal 2013, for each of the next five years and thereafter, is as follows (in thousands): 2013 (Remainder of year) $ Thereafter $ Note 7:Pension and Post Retirement Benefits Net periodic benefit costs for the Company's defined benefit pension plans consist of the following (in thousands): Three Months Ended Six Months Ended 12/31/2012 12/31/2011 12/31/2012 12/31/2011 Service cost $ Interest cost Expected return on plan assets ) Amortization of prior service cost 58 58 Amortization of net gain - (1
